Citation Nr: 0404256	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected varicose veins of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 decision of the RO that denied an 
increased evaluation for service-connected varicose veins of 
the right lower extremity.  The veteran submitted a notice of 
disagreement (NOD) in June 2001, and the RO issued a 
statement of the case (SOC) in June 2002.  The veteran 
submitted a substantive appeal in July 2002.

In January 2004,  a Deputy Vice-Chairman of the Board of 
Veterans' Appeals (Board) granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In a February 2001 letter, the RO notified the veteran of the 
duties to notify and assist imposed by the VCAA with regard 
to the claim for increase.  In that letter, the RO indicated 
that it would review the veteran's claim under the guidelines 
of the VCAA and notify him if additional evidence was 
necessary to substantiate his claim.  There was no further 
correspondence from the RO in that regard.  

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the issue currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The Board also finds that specific additional development of 
the claim on appeal is warranted.  The veteran last underwent 
VA examination in January 2001, more than three years ago; 
since then, he has reported, on more than one occasion, a 
worsening of his condition.  Hence, current findings 
responsive to the relevant criteria are needed to properly 
evaluate the disability under consideration.  
See 38 U.S.C.A. § 5103A.  See also Colayong v. West, 12 Vet. 
App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 
(1996).  The examiner should, to the extent possible, 
distinguish symptoms attributable to varicose veins from 
those attributable to other disabilities affecting the right 
lower extremity that are not service connected-i.e., 
diagnosed onychomychosis and peripheral neuropathy.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA records.  The record reflects that the veteran 
has been treated at the VA Medical Center (VAMC) in 
Washington, DC.  However, the claims file contains no 
treatment records from that facility since 2001.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding records from the above-
referenced facility-pertinent to the issue on appeal-
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2003), as regards obtaining records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); and 38 C.F.R. §  3.159 (2003).   
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Washington, DC VAMC all records of 
evaluation of and/or treatment for 
varicose veins of the right lower 
extremity from September 2001 to the 
present, following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses should be 
associated with the claims file. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to the 
veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is each party's ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination for 
evaluation of his varicose veins of the 
right lower extremity.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  edema, 
stasis pigmentation, eczema, ulceration, 
subcutaneous induration, and pain.  The 
examiner should, to the extent possible, 
distinguish the symptoms attributable to 
service-connected varicose veins from 
those of other  conditions affecting the 
veteran's right lower extremity (to 
include onychomycosis and peripheral 
neuropathy).  The examiner should set 
forth all examination findings in a 
printed (typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determination) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




